Citation Nr: 0302454	
Decision Date: 02/07/03    Archive Date: 02/19/03

DOCKET NO.  97-04 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

Entitlement to an increased evaluation for residuals of 
fracture of the right thumb, currently rated as 20 percent 
disabling.

(The issue of entitlement to an increased evaluation for 
hypertensive cardiovascular-disease (HCVD), currently rated 
as 30 percent disabling, will be the subject of a later 
decision.)

REPRESENTATION

Appellant represented by:	Hugh D. Cox, attorney


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from July 1951 to June 1953.

This appeal came to the Board of Veterans' Appeals (Board) 
from a November 1996 RO rating decision that denied an 
increased evaluation for HCVD (rated 30 percent) and an 
increased evaluation for residuals of fracture of the right 
thumb (rated 10 percent).  In a March 2001 decision, the 
Board denied the appeal for an increased evaluation for HCVD, 
granted the appeal for an increased evaluation for the 
residuals of fracture of the right thumb from 10 to 
20 percent, and denied the appeal for an evaluation in excess 
of 20 percent for the residuals of fracture of the right 
thumb.

The veteran then appealed the March 2001 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
He also appointed Hugh D. Cox, attorney, to represent him 
before the Court and VA.  In a February 2002 order, the Court 
granted a January 2002 joint motion from the parties to 
vacate and remand the Board's decision denying an increased 
evaluation for HCVD and a rating in excess of 20 percent for 
the residuals of fracture of the right thumb.  The case was 
thereafter returned to the Board.

In a February 2002 letter, the Board asked the veteran's 
attorney whether he wanted to submit additional argument or 
evidence.  Subsequently, the attorney submitted additional 
evidence and argument.

In a February 2002 decision, the Board granted the veteran's 
motion to advance his case on the Board's docket.  This 
motion was granted because good or sufficient cause was 
shown.

In March 2002 and on later dates in 2002, the Board undertook 
additional development on the issues listed on the first page 
of this remand, pursuant to authority granted by 67 Fed. Reg. 
3,099 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)).  The additional evidence obtained has 
been included in the veteran's claims folders.  In November 
2002, the Board sent the veteran and his attorney copies of 
the revised regulations for the evaluation of ankylosis and 
limitation of motion of the hands.

The Board is undertaking additional development on the issue 
of entitlement to an increased evaluation for HCVD, pursuant 
to the authority noted in the above paragraph.  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099 
3,105 (Jan. 23, 2002) (codified at 38 C.F.R. § 20.903) 
(2002)).  After giving the notice and reviewing your response 
to the notice, the Board will prepare a separate decision 
addressing those issues.

In correspondence dated in November 2002, the veteran's 
attorney requests service connection for ankylosis of the 
2nd, 3rd, 4th, and 5th fingers of the right hand, and residuals 
of fracture of the right wrist.  Those claims have not been 
adjudicated by the RO and will not be addressed by the Board.  
Those claims are referred to the RO for appropriate action.


FINDING OF FACT

The right thumb disability is manifested primarily by X-ray 
findings of arthritis, and swelling, painful motion, 
weakness, and limitation of motion that produce functional 
impairment the equivalent of amputation to include metacarpal 
resection.


CONCLUSION OF LAW

The criteria for an increased evaluation of 40 percent for 
residuals of fracture of the right thumb are met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Code 5224 and note, notes (1), (2), (3), and (4) 
preceding diagnostic code 5216, and note (a) following 
diagnostic code 5219, effective prior to January 2, 2002, and 
instructions preceding diagnostic code 5216, effective as of 
January 2, 2002, and diagnostic code 5152, effective prior to 
and as of January 2, 2002.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 1991 & 
Supp. 2002)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  The Board finds that 
all relevant evidence has been obtained with regard to the 
veteran's claim for an increased evaluation for residuals of 
fracture of the right thumb, and that the requirements of the 
VCAA have in effect been satisfied.

The veteran has been provided with VA examinations to 
determine the current severity of the residuals of fracture 
of the right thumb.  He and his representative have been 
provided with a statement of the case and supplemental 
statement of the case that discuss the pertinent evidence 
except for evidence obtained by the Board after March 2001, 
and the laws and regulations related to the claim, that 
essentially notify them of the evidence needed by the veteran 
to prevail on the claim.  There is no identified evidence 
that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  In a March 2002 letter, the RO notified 
the veteran of the evidence needed to substantiate his claim.  
This letter gave notice of what evidence the veteran needed 
to submit and what evidence VA would try to obtain.  

After the March 2001 Board decision, the Board undertook 
additional development of the issue of entitlement to an 
increased evaluation for fracture of the right thumb.  The 
veteran and his attorney have not been sent copies of this 
evidence and given the opportunity to respond to it because 
the Board is granting a 40 percent evaluation, the maximum 
evaluation, for the residuals of fracture of the right thumb.  
Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without providing additional assistance to the veteran in the 
development of his claim as required by the VCAA or to give 
him and his attorney another opportunity to present 
additional evidence and/or argument.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  
In this case, the extensive record on appeal demonstrates the 
futility of any further evidentiary development and that 
there is no reasonable possibility that further assistance 
would aid him in substantiating his claim.  Hence, no further 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).


A.  Factual Background

RO rating decisions in the 1970s granted service connection 
for residuals of fracture of the right thumb and assigned a 
zero percent rating for this condition, effective from 
October 1975.  A July 1992 RO rating decision increased the 
evaluation from zero to 10 percent, effective from April 
1992.

VA and private medical records reveal that the veteran was 
treated and evaluated for problems with his right thumb from 
the 1990's to 2002.  The more salient medical reports are 
discussed below.

VA and private medical reports of the veteran's treatment in 
the 1990s show that he has right hand pain that he treats 
with medication.  A private medical report dated in November 
1996 notes that the veteran used a splint on the right wrist 
and forearm that seemed to help with pain and numbness of the 
right hand.

At the December 1997 VA medical examination, the veteran 
complained of pain and swelling of the right hand.  He gave a 
history of injury to the right hand in service.  He reported 
that the symptoms were worsening and that he was beginning to 
lose the use of his right hand.  He could touch his thumb to 
the index finger of the right hand, but it was weak 
apposition. He could not touch the rest of the fingers.  The 
right hand grip was approximately 1/2 of that of the left hand.  
X-rays of the right wrist showed no evidence of fracture or 
significant focal degenerative changes.  The diagnosis was 
residuals of injury to the right thumb.

A private medical report, dated in March 1998, notes that the 
signatory was the veteran's primary care provider.  The 
examiner related that the veteran had intense pain in the 
right hand and, that over the years he had had a decline in 
the mobility of this extremity as well as increased pain.  It 
was noted that there was significant loss of strength in the 
right hand and that the veteran used medication to control 
the pain.  The signatory related that the veteran was right 
hand dominant and that he was no longer able to work as a 
carpenter and that the use of electrical equipment as well as 
manual equipment exacerbated the pain and numbness of the 
right hand.  

The veteran underwent a medical examination for VA purposes 
in September 2000.  It was noted that the veteran was right-
handed.  The veteran could not make a tight fist with the 
right hand.  The tips of the fingers of the right hand could 
not touch the palm of the hand and were one inch from the 
medial palmar crease.  The veteran could not grip firmly with 
the right hand.  Using the thumb, index finger or ring 
finger, he could not tie his shoelaces.  He could not button 
or pick up a piece of paper or tear it with the affected 
hand.  He could not pick up a pin and grasp it tightly.  
There was mild heat, redness, swelling, and effusion along 
the metacarpophalangeal (MCP) joint of the thumb and around 
the extensor tendon of the thumb with tenderness to 
palpation.  There was weakness in the thumb and restricted 
range of motion.  He could not oppose the thumb to the base 
of the little finger.  Radial abduction of the right thumb 
was zero to 15 (70) degrees, palmar abduction was zero to 35 
(70) degrees, flexion was zero to 30 (60) degrees, and 
interphalangeal (IP) flexion was zero to 35 (60) degrees.  X-
rays of the right thumb showed moderate arthritic changes 
involving the IP, MCP, and metacarpal carpal articulation.  
The diagnosis was status post right thumb fracture with 
tenderness to palpation in the MCP joint, signifying 
Dequervain's synovitis of the right thumb with moderate post 
traumatic degenerative arthritic changes involving the IP, 
MCP, and metacarpal articulation.  The examiner noted that 
the veteran was unable to use the right thumb at all because 
of pain and restricted range of motion.  It was noted that 
the veteran was unable to grasp or twist with the right hand, 
and that he had difficulty expressing and writing.  He was 
able to touch with moderate to severe pain.  It was noted 
that there was severe restriction and discomfort, and that he 
was unable to use the right thumb for any purpose.

A VA report of the veteran's treatment in October 2001 
reveals that he was seen for right wrist and thumb 
discomfort.  His right hand was slightly swollen and very 
tender to touch.  He complained of episodic pain of the right 
hand.  There was decreased range of motion of the right hand 
with exquisite tenderness at the base of the right thumb.  
Motor, strength, and dexterity were greatly impaired.  There 
was a moderate amount of swelling.  X-rays revealed arthritis 
that was more pronounced at the base of the right thumb.

The veteran underwent a VA medical examination in July 2002 
to determine the severity of his right thumb pursuant to 
development taken by the Board in March 2002.  He complained 
of constant pain of the right thumb.  It was noted that he 
was right hand dominant.  There was swelling of the right 
thumb at the proximal phalanx, MP (metacarpal phalangeal) and 
MCP area.  There was positive thenar atrophy of the right 
thumb as compared to the left thumb.  IP motion was extension 
to zero degrees and flexion to 50 degrees.  MP motion was 
extension to zero degrees and flexion to 30 degrees with 
significant pain with grind testing.  There was lack of thumb 
adduction to 6 centimeters and thumb abduction was to 30.  
The impression was old healed fracture of the right thumb 
with severe osteoarthritis of the MCP joint and CMC joint.  
The examiner opined that the veteran's functional limitations 
of his right thumb were equal to that of an amputation of the 
thumb to include metacarpal resection.


B.  Legal Analysis

With regard to the claim for a higher rating for residuals of 
fracture of the right thumb, favorable ankylosis of the thumb 
of either hand warrants a 10 percent rating.  A 20 percent 
evaluation requires unfavorable ankylosis.  Extremely 
unfavorable ankylosis will be rated as amputation under the 
provisions of diagnostic code 5152.  Ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, with 
either joint in extension or in extreme flexion, will be 
rated as amputation.  Ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints will 
otherwise be rated as unfavorable ankylosis, even though each 
of the joints is individually in favorable position.  
Ankylosis is considered to be favorable when it does not 
prevent flexion of the tip of the thumb to within 2 inches 
(5.1 cm.) of the median transverse fold of the palm, 
otherwise it is unfavorable.  With the thumb, the 
carpometacarpal joint is to be regarded as comparable to the 
metacarpophalangeal joint of other digits.  Extremely 
unfavorable ankylosis of the fingers, all joints in extension 
or in extreme flexion, or with rotation and angulation of 
bones, will be rated as amputation.  38 C.F.R. § 4.71a, Code 
5224 and notes (1), (2), (3), and (4) following preceding 
diagnostic code 5216, and note (a) following diagnostic code 
5219, effective prior to January 2, 2002.

As noted in the introduction section of this decision, the 
regulations for evaluation of ankylosis and limitation of 
motion of the digits of the hands were revised, effective 
January 2, 2002.  When regulations are changed during the 
course of the veteran's appeal, the criteria that is to the 
advantage of the veteran should be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Revised regulations do 
not allow for their retroactive application unless those 
regulations contain such provisions and may only be applied 
as of the effective date.  VAOPGCPEC 3-2000.

The criteria for the evaluation of ankylosis and limitation 
of motion of the digits of the hands, effective as of January 
2, 2002, are as follows:

38 C.F.R. § 4.71 Measurement of ankylosis 
and joint motion.  

Plates I and II provide a standardized 
description of ankylosis and joint motion 
measurement. The anatomical position is 
considered as 0º, with two major 
exceptions: (a) Shoulder rotation -- arm 
abducted to 90º, elbow flexed to 90º with 
the position of the forearm reflecting 
the midpoint 0º between internal and 
external rotation of the shoulder; and 
(b) supination and pronation -- the arm 
next to the body, elbow flexed to 90º, 
and the forearm in midposition 0º between 
supination and pronation. Motion of the 
thumb and fingers should be described by 
appropriate reference to the joints (See 
Plate III) whose movement is limited, 
with a statement as to how near, in 
centimeters, the tip of the thumb can 
approximate the fingers, or how near the 
tips of the fingers can approximate the 
proximal transverse crease of palm. 

In 38 C.F.R. §§ 4.71 and 4.71a, the name 
of the "middle finger" is changed to 
"long finger" in the diagnostic codes 
pertaining to digit ankylosis, limitation 
of motion, and finger amputations. 

38 C.F.R. § 4.71a is amended by removing 
the tables "MULTIPLE FINGERS: 
UNFAVORABLE ANKYLOSIS," "MULTIPLE 
FINGERS: FAVORABLE ANKYLOSIS," and 
"ANKYLOSIS OF INDIVIDUAL FINGERS'' and 
adding, in their place, the following 
table to read as follows:


Evaluation of Ankylosis or Limitation of 
Motion of Single or Multiple Digits of 
the Hand

(1) For the index, long, ring, and little 
fingers (digits II, III, IV, and V), zero 
degrees of flexion represents the fingers 
fully extended, making a straight line 
with the rest of the hand.  The position 
of function of the hand is with the wrist 
dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal and proximal 
interphalangeal joints flexed to 30 
degrees, and the thumb (digit I) abducted 
and rotated so that the thumb pad faces 
the finger pads. Only joints in these 
positions are considered to be in 
favorable position. For digits II through 
V, the metacarpophalangeal joint has a 
range of zero to 90 degrees of flexion, 
the proximal interphalangeal joint has a 
range of zero to 100 degrees of flexion, 
and the distal (terminal) interphalangeal 
joint has a range of zero to 70 or 80 
degrees of flexion.

(2) When two or more digits of the same 
hand are affected by any combination of 
amputation, ankylosis, or limitation of 
motion that is not otherwise specified in 
the rating schedule, the evaluation level 
assigned will be that which best 
represents the overall disability (i.e., 
amputation, unfavorable or favorable 
ankylosis, or limitation of motion), 
assigning the higher level of evaluation 
when the level of disability is equally 
balanced between one level and the next 
higher level.

(3) Evaluation of ankylosis of the index, 
long, ring, and little fingers:
(i) If both the metacarpophalangeal and 
proximal interphalangeal joints of a 
digit are ankylosed, and either is in 
extension or full flexion, or there is 
rotation or angulation of a bone, 
evaluate as amputation without metacarpal 
resection, at proximal interphalangeal 
joint or proximal thereto.

(ii) If both the metacarpophalangeal and 
proximal interphalangeal joints of a 
digit are ankylosed, evaluate as 
unfavorable ankylosis, even if each joint 
is individually fixed in a favorable 
position.

(iii) If only the metacarpophalangeal or 
proximal interphalangeal joint is 
ankylosed, and there is a gap of more 
than two inches (5.1 cm.) between the 
fingertip(s) and the proximal transverse 
crease of the palm, with the finger(s) 
flexed to the extent possible, evaluate 
as unfavorable ankylosis.

(iv) If only the metacarpophalangeal or 
proximal interphalangeal joint is 
ankylosed, and there is a gap of two 
inches (5.1 cm.) or less between the 
fingertip(s) and the proximal transverse 
crease of the palm, with the finger(s) 
flexed to the extent possible, evaluate 
as favorable ankylosis.

(4) Evaluation of ankylosis of the thumb:
(i) If both the carpometacarpal and 
interphalangeal joints are ankylosed, and 
either is in extension or full flexion, 
or there is rotation or angulation of a 
bone, evaluate as amputation at 
metacarpophalangeal joint or through 
proximal phalanx.

(ii) If both the carpometacarpal and 
interphalangeal joints are ankylosed, 
evaluate as unfavorable ankylosis, even 
if each joint is individually fixed in a 
favorable position.

(iii) If only the carpometacarpal or 
interphalangeal joint is ankylosed, and 
there is a gap of more than two inches 
(5.1 cm.) between the thumb pad and the 
fingers, with the thumb attempting to 
oppose the fingers, evaluate as 
unfavorable ankylosis.

(iv) If only the carpometacarpal or 
interphalangeal joint is ankylosed, and 
there is a gap of two inches (5.1 cm.) or 
less between the thumb pad and the 
fingers, with the thumb attempting to 
oppose the fingers, evaluate as favorable 
ankylosis.

(5) If there is limitation of motion of 
two or combine the evaluations.

III. Ankylosis of Individual Digits

5224  Thumb, ankylosis of:
    
Unfavorable..............................
.....         		
		Major		Minor
		20              20
    
Favorable................................
.....         				10              
10
Note: Also consider whether evaluation as 
amputation is warranted and whether an 
additional
 evaluation is warranted for resulting 
limitation of motion of other digits or 
interference with
 overall function of the hand.

IV. Limitation of Motion of Individual 
Digits

5228  Thumb, limitation of motion:
    With a gap of more than two inches 
(5.1 cm.)           		20              
20
     between the thumb pad and the 
fingers, with the thumb attempting to 
oppose the fingers...

    With a gap of one to two inches (2.5 
to 5.1            			10              
10
     cm.) between the thumb pad and the 
fingers, with the thumb attempting to 
oppose the
     
fingers..................................
....
    
With a gap of less than one inch (2.5 
cm.)              			   0              
0
     between the thumb pad and the 
fingers, with the thumb attempting to 
oppose the fingers...

A 20 percent evaluation for amputation of the thumb of the 
major upper extremity is warranted if the point of amputation 
is through the distal phalanx or at the distal joint.  A 
30 percent evaluation requires that the point of amputation 
be through the proximal phalanx or at the metacarpophalangeal 
joint.  A 40 percent evaluation requires that the amputation 
include metacarpal resection.  38 C.F.R. § 4.71a, Code 5152, 
effective prior to or as of January 2, 2002.

The evidence reveals that the veteran is right hand dominant.  
The evidence also shows the veteran's right thumb disability 
is manifested primarily by X-ray findings of arthritis, and 
swelling, painful motion, weakness, and limitation of motion.  
The report of the veteran's recent VA examination in July 
2002 contains an opinion from the examiner that the veteran's 
functional limitation of his right thumb was equal to that of 
an amputation of the thumb to include metacarpal resection.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 (2000) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2000).  The Court held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 (2000) does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.  
Under the circumstances in this case, and with consideration 
of the holding in DeLuca, the Board finds that the residuals 
of the fracture of the right thumb produce functional 
impairment that is best evaluated as amputation of the right 
thumb to include metacarpal resection that supports the 
assignment of a 40 percent rating under diagnostic code 5152, 
effective prior to or as of January 2, 2002.  Hence, the 
claim for an increased rating for residuals of fracture of 
the right thumb is granted.



ORDER

An increased evaluation of 40 percent for residuals of 
fracture of the right thumb is granted, subject to the 
regulations applicable to the payment of monetary benefits.




		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


